Motion GRANTED and Order filed August 6, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00600-CV
                                   ____________

                         IN RE VICKI NELSEN, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                         County Civil Court at Law No. 4
                             Harris County, Texas
                         Trial Court Cause No. 1061520

                                      ORDER

      On August 1, 2019, relator Vicki Nelsen filed a petition for writ of mandamus
asking this court to compel the Honorable Lesley Briones, presiding judge of the
County Civil Court at Law No. 4, in Harris County, Texas, to vacate her order dated
June 21, 2019, granting the motion of real party in interest Debby Ovalle,
individually and as next friend to her minor child, Sebastian Ovalle, for a new trial.
The new trial has been set for August 19, 2019.
        Relator also has filed a motion for temporary relief, asking this court to stay
the trial set for August 19, 2019, pending a decision on the petition for writ of
mandamus. See Tex. R. App. P. 52.8(b), 52.10.

        It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
temporary relief is granted. We therefore GRANT relator’s motion and issue the
following order:

        We ORDER the new trial STAYED until a final decision by this court on
relator’s petition for writ of mandamus, or until further order of this court.

        In addition, the court requests real party in interest to file a response to the
petition for writ of mandamus on or before August 14, 2019. See Tex. R. App. P.
52.4.

                                                PER CURIAM


Panel consists of Chief Justice Frost and Justices Wise and Hassan.